DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on November 01, 2021. At this time, claims 1-10 are pending and addressed below. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998}; in re Goodman. 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); in re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1885): In re Van Qmum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982): In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970): and in re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer In compliance with 37 CFR 1,321 (c) or 1,321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1984, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4-5, 6 and 9-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6-7, 8, and 12-13 of US Patent number 11228904. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are broader in scope than the claims of the patent number 11228904 and are anticipated by the claims 1, 6-7, 8, and 12-13.      
This is a non- provisional double patenting rejection since the conflicting claims have in fact been patented.  
                                         Claims Comparison Table 
Current Application Number
17/515,631
Co-Pending Application Number
11228904
1. A communication method of a base station for dual connectivity (DC), the method comprising: the base station receiving, from another base station, a first key for the DC; deriving a user plane (UP) key for protecting UP traffic between the base station and a user equipment (UE), the base station also obtaining a second key based on the first key; and confidentially protecting the UP traffic between the UE and the base station by using the UP key.

1. A communication method for a secondary base station in a communication system including a UE (User Equipment), a master base station, and the secondary base station, and having a dual connectivity configuration in which the UE is connected to the master base station and the secondary base station through a UP (User-Plane), the communication method comprising: receiving a second base station key from the master base station, the second base station key being derived from a first base station key by the master base station; deriving a UP key for protecting a UP traffic between the UE and the secondary base station from a third base station key based on the second base station key; sending algorithm information for encryption supported by the secondary base station to the UE via the master base station in a manner such that the UE derives the UP key based on the algorithm information; and confidentially protecting the UP traffic between the UE and the secondary base station by using the UP key. 
4. The communication method according to Claim 1, wherein the UE controls deletion of the UP key that is derived by the UE.
6. The communication method according to claim 1, wherein the master base station does management of the UP key including update and deletion of the UP key.
5. The communication method according to Claim 1, wherein the UE performs control for Packet Data Convergence Protocol (PDCP) COUNT.
7. The communication method according to claim 1, wherein the UE performs control for PDCP (Packet Data Convergence Protocol) COUNT.  
6. A base station for dual connectivity (DC), the base station comprising:  at least one processor; and at least one memory coupled to the at least one processor, the memory storing instructions that when executed by the processor cause the at least one processor to: receive a first key for the DC from another base station;  derive a user plane (UP) key for protecting UP traffic between the base station and a user equipment (UE), the base station also obtaining a second key from the first key; and  confidentially protect the UP traffic between the UE and the base station by using the UP key. 

8. A secondary base station in a communication system including a UE (User Equipment), a master base station, and the secondary base station, and having a dual connectivity configuration in which the UE is connected to the master base station and the secondary base station through a UP (User-Plane), the secondary base station comprising: at least one processor; and at least one memory coupled to the at least one processor, the memory storing instructions that when executed by the processor cause the at least one processor to: receive a second base station key from the master base station, the second base station key being derived from a first base station key by the master base station, derive a UP key for protecting a UP traffic between the UE and the secondary base station from a third base station key based on the second base station key, send algorithm information for encryption supported by the secondary base station to the UE via the master base station in a manner such that the UE derives the UP key based on the algorithm information, and confidentially protect the UP traffic between the UE and the secondary base station by using the UP key.
9. The base station according to Claim 6, wherein the UE controls deletion of the UP key that is derived by the UE. 
	
12. The communication method according to claim 9, wherein the master base station does management of the UP key including update and deletion of the UP key. 
10. The base station according to Claim 6, wherein the UE performs control for Packet Data Convergence Protocol (PDCP) COUNT.
13. The communication method according to claim 9, wherein the UE performs control for PDCP (Packet Data Convergence Protocol) COUNT. 




 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 8 are rejected under 35 U.S.C 103 as being unpatentable over Blom, US pat. No 8,094,817 in view of Pelletier US 20140056243. 

Claims 1, 6. Blom discloses the base station receiving, from another base station, a first key for the DC; (See Blom, fig 3 and col 5, lines 40-45; NodeA1 (i.e., base station) applies the one-way function G to the key S1 and sends the result, S1.sup.+=G(S1) 35, to NodeA2 36 (i.e., another base station))
deriving a user plane (UP) key for protecting UP traffic between the base station and a user equipment (UE), (See Blom, col 5, lines 45-55; NodeA2 and the UE derive the necessary keys required to protect the traffic in the new access network. If Network2 is of a different type of access network compared to Network1, NodeA2 and the UE may perform other key derivations than those performed by NodeA1. This is indicated by the function f2 in the figure. If the two networks are of the same type, f1 is equal to f2, and G will assure that the keys used on the different networks are different) the base station also obtaining a second key based on the first key; (See Blom, col 5, lines 30-35; The TCE transforms the Mk in the AV using either a one-way function (known to the UE 21) or identity mapping to obtain S1=f(Mk) 33. The TCE stores the Mk to be used as a key that can be used to derive further keys for the application layer for the UE.)
and confidentially protecting the UP traffic between the UE and the base station by using the UP key. (See Blom, col 5, lines 45-55; NodeA2 and the UE derive the necessary keys required to protect the traffic in the new access network. If Network2 is of a different type of access network compared to Network1, NodeA2 and the UE may perform other key derivations than those performed by NodeA1. This is indicated by the function f2 in the figure. If the two networks are of the same type, f1 is equal to f2, and G will assure that the keys used on the different networks are different. See also col 8, lines 7-13; S1 is a "master session key", derived from S using F1, and is used by the Rel8 SGSN and EPS MMEs to derive session keys. S2 is a session key derived from S1 using F2. For E-UTRAN, up to six traffic keys are needed (integrity/confidentiality keys for UP, NAS, and RRC).)
Blom does not appear to explicitly disclose a communication method of a base station for dual connectivity (DC), the method comprising:
However, Pelletier discloses disclose a communication method of a base station for dual connectivity (DC), the method comprising: (See Pelletier, [ 0117]; establish dual layer connectivity)
Blom and Pelletier are analogous art because they are from the same field of endeavor which is wireless communication. It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify the invention of BLOM with the teaching of Pelletier to include the dual connectivity because it would have supported multiple operations. 
The combination of Blom and Pelletier discloses the communication method according to Claim 1, wherein the base station is a secondary base station and another base station is a master base station. (See Pelletier, [0004])
Blom and Pelletier are analogous art because they are from the same field of endeavor which is wireless communication. It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify the invention of BLOM with the teaching of Pelletier to include the dual connectivity because it would have supported multiple operations. 
The combination of Blom and Pelletier discloses the communication method according to Claim 1, wherein another base station derives the first key from a third key. (See Blom, figs 4-7 and col 7, lines 62-67; keys are derived based on the keys S1, s2 and S)
7.  As to claim 7, the claim is rejected under the same rationale as claim 2. See the rejection of claim 2 above.  
8. As to claim 8, the claim is rejected under the same rationale as claim 3. See the rejection of claim 3 above.  
Claims 4, 9 are rejected under 35 U.S.C 103 as being unpatentable over Blom, US pat. No 8,094,817 in view of Pelletier US 20140056243 in further view of Holtmanns, US pat. No 20120057697.  
The combination of Blom and Pelletier does not appear to explicitly disclose the communication method according to Claim 1, wherein the UE controls deletion of the UP key that is derived by the UE.  However, Holtmanns discloses wherein the UE controls deletion of the UP key that is derived by the UE.  (See Holtmanns, [0090]) Blom, Pelletier and Holtmanns are analogous art because they are from the same field of endeavor which is communication. It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify the invention of BLOM and Pelletier with the teaching of Holtmanns to include the key deletion because it would have allowed to removed unsecured operations.  
9.  As to claim 9, the claim is rejected under the same rationale as claim 4. See the rejection of claim 4 above.   

Claims 5 and 10 are rejected under 35 U.S.C 103 as being unpatentable over Blom, US pat. No 8,094,817 in view of Pelletier US 20140056243 in further view of Rayavarapu, US pat. No 20130039339. 
The combination of Blom and Pelletier does not appear to explicitly disclose the communication method according to Claim 1, wherein the UE performs control for Packet Data Convergence Protocol (PDCP) COUNT.   However, Rayavarapu discloses wherein the UE performs control for Packet Data Convergence Protocol (PDCP) COUNT.   (See Rayavarapu, [0303])
Blom, Pelletier and Rayavarapu are analogous art because they are from the same field of endeavor which is communication. It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify the invention of BLOM and Pelletier with the teaching of Rayavarapu to include the count because it would have allowed to update operations value.   
10. As to claim 10, the claim is rejected under the same rationale as claim 5. See the rejection of claim 5 above.   
                                                               Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wager, US20160174070, “Security Key Generation for Dual Connectivity”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Date: 10/31/2022
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438